DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hough et al. (US 20200192561 A1), and in view of Tate et al. (US 20150185503 A1).

Regarding Claim 1, Hough discloses A vision screen system for an electronic device (¶2 reciting “electronic devices having a graphical display, and in particular, to a vision correction system, method and graphical user interface for implementation on such electronic devices.” Fig. 3 showing a vision correcting device 300), comprising: 
a communication unit, wherein the communication unit comprises a vision screen application (¶18 disclosing a vision correction application corresponding to a vision screen application, and reciting “there is provided a computer-readable medium having statements and instructions stored thereon for execution by a hardware processor to implement a vision correction application on an electronic device”); and 
an output unit, wherein the output unit comprises a vision screen (¶10 reciting “said digital display comprises a light-field display having a digital output display screen and a light-field display optics layered thereon”. Fig. 3 showing a transparent space 310, pinhole mask 200 and screen protector 320.).
Hough discloses image correction for a user having reduced visual acuity, and recites “By virtue of the image correction application, while the camera may automatically focus on the image, the rendered image on the screen will be displayed so to correct for the user's visual acuity and thus, may appear somewhat blurred or out of focus to an individual with perfect vision, but appear perfectly clearly to the user as if he were otherwise wearing their glasses.” (¶70) 
However, Hough does not explicitly disclose the vision screen autofocuses contents on the electronic device screen as per a user's prescription for eye glasses.
Tate teaches “automatic focus prescription lens eyeglasses” (¶1). Further, ¶39 recites “the user's prescription information is used to set the variable focus lens at the correct focal length for the situation (such as near, medium, or far distance) in an automatic adjusting mode of the autofocus eyeglasses.” And ¶53 recites “autofocus eyeglasses provide for prescription controlled automatic focus.” Therefore, Tate teaches a technique to automatically focus as per a user’s prescription for eye glasses.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the method (taught by Hough) to adapt the method of automatic focus as per a user’s prescription for eye glasses (taught by Tate). The suggestions/motivations would have been to solve the problem of “limited vision for a user, and an awkward user interface for electronic devices and systems.” (¶4), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 2,  Hough in view of Tate discloses The vision screen system of claim 1, wherein the communication unit comprises a vision screen application installed on the electronic device. (Hough, ¶18 disclosing a vision correction application corresponding to a vision screen application, and reciting “there is provided a computer-readable medium having statements and instructions stored thereon for execution by a hardware processor to implement a vision correction application on an electronic device”)

Regarding Claim 3, Hough in view of Tate discloses The vision screen system of claim 2, wherein an individual user may input personal prescription information for a left eye, a right eye, or both the left eye and the right eye into the vision screen application. (Hough, ¶85 reciting “In step 618, the user selects an option to input prescription”. ¶86 reciting “In step 620, a prescription input screen is presented to the user. This screen includes data entry fields for each of the prescription information settings. ” ¶87 reciting “a left eye prescription input screen may be presented to the user first, followed by a right eye prescription input screen.”)

Regarding Claim 4, Hough in view of Tate discloses The vision screen system of claim 2, wherein the vision screen application communicates with the hardware of the electronic device and the output unit to display the contents on the electronic device screen as per the user's eye prescription. (Hough, ¶18 disclosing a vision correction application corresponding to a vision screen application, and reciting “there is provided a computer-readable medium having statements and instructions stored thereon for execution by a hardware processor to implement a vision correction application on an electronic device”. ¶67 reciting “In step 508, the pre-filtered image is displayed on screen 120 as a corrected output image.”, and ¶69 reciting “Through the method illustrated in FIG. 5, a user can view a corrected image without the need for glasses or other vision correction implements.”)

Regarding Claim 7, Hough in view of Tate discloses The vision screen system of claim 1, wherein the output unit is a vision screen of a size of the electronic device. (Hough, Fig. 3 showing the output unit display screen 120)

Regarding Claim 8, Hough in view of Tate discloses The method of claim 1, wherein the electronic device may be a smartphone. (Hough, ¶30 reciting “said electronic devices comprises any one or more of cellular telephones, smartphones”)

Regarding Claim 9, Hough in view of Tate discloses The method of claim 1, wherein the vision screen is installed on the electronic device before use. (Hough, ¶39 reciting “an assembly of the graphical display mask of FIG. 2 overlaying an adjustable graphical display of an electronic device to produce a parallax barrier light field display”)

Regarding Claim 10, Hough in view of Tate discloses The vision screen system of claim 1, wherein the vision screen comprises electrical properties for touch screen use of the electronic device. (¶10 reciting “said digital display comprises a light-field display having a digital output display screen and a light-field display optics layered thereon”, and further ¶12 reciting “said light-field display comprises a touch-sensitive display and wherein said designated user interaction comprises a recognizable touch-activated gesture on said touch-sensitive display.”)

Claim(s) 5, 11-13, 15-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hough et al. (US 20200192561 A1), and in view of Tate et al. (US 20150185503 A1), and further in view of Pais et al. (US 20160140692 A1).

Regarding Claim 11, Hough in view of Tate discloses A method of using a vision screen system (¶2 reciting “method”), comprising:
installing a vision screen on an electronic device; (Hough, ¶39 reciting “an assembly of the graphical display mask of FIG. 2 overlaying an adjustable graphical display of an electronic device to produce a parallax barrier light field display”)
opening the vision screen application on the electronic device; (Hough, ¶71 reciting “a user of electronic device 100 starts vision correction application 140”)
entering prescription information for a user, comprising prescription for the user's left eye, a right eye, or both the left eye and the right eye into the vision screen application; (Hough, ¶85 reciting “In step 618, the user selects an option to input prescription”. ¶86 reciting “In step 620, a prescription input screen is presented to the user. This screen includes data entry fields for each of the prescription information settings. ” ¶87 reciting “a left eye prescription input screen may be presented to the user first, followed by a right eye prescription input screen. ”)
saving the prescription information by placing an identifier; (¶31 reciting “storing on a remote server a respective user profile for each of a plurality of registered users, and storing in association therewith at least one designated vision correction parameter corresponding with a respective reduced visual acuity for each of said registered user and a respective digital user identifier usable in remotely identifying each of said registered users”. ¶89 reciting “In step 624, the prescription and demographic information is associated with the user's vision correction information in the external database.”)
selecting prescription for the user;(¶95 reciting “In step 804, the external database computes recommended vision correction parameters based on the user's prescription and demographic information.”).
However, Hough does not explicitly disclose downloading a vision screen application on the electronic device; 
It is well known in the art that software downloaded from another computer. In addition, Tate, ¶88 recites “embodiments may also be downloaded as a computer program product, wherein the program may be transferred from a remote computer to a requesting computer.” 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the method (taught by Hough) to download the vision correction application (taught by Tate). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
However, Hough in view of Tate does not explicitly disclose using the electronic device, such that contents on an electronic device screen is displayed at a resolution according to the user's prescription for eye glasses.
It is well known in the art that resolution change is sometimes necessary for vision correction. In addition, Pais teaches “If the distance is below the minimum distance threshold, then the method 1008 may determine 1116 that the user is exhibiting symptoms of presbyopia. In this case, the user may not outwardly exhibit symptoms of presbyopia but the distance between the user and the electronic device is small enough that it can be assumed that the user has presbyopia and that vision correction, e.g., a change to the display resolution and/or magnification, is warranted.” (¶72).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the automatic vision correction method (taught by Hough in view of Tate) to include resolution charge for vision correction (taught by Pais) according to the users prescription for eye glasses (taught by Hough). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 12, Hough in view of Tate and Pais discloses The method of claim 11, wherein the electronic device may be a smartphone. (Hough, ¶30 reciting “said electronic devices comprises any one or more of cellular telephones, smartphones”)

Regarding Claim 13, Hough in view of Tate and Pais discloses The method of claim 11, wherein the vision screen is a screen installed separately on the electronic device before use. (Hough, ¶39 reciting “an assembly of the graphical display mask of FIG. 2 overlaying an adjustable graphical display of an electronic device to produce a parallax barrier light field display”)

Regarding Claim 15, Hough in view of Tate and Pais discloses A method (Hough, ¶2 reciting “method”) of using a vision screen system by more than one user, comprising: 
installing a vision screen on an electronic device; (Hough, ¶39 reciting “an assembly of the graphical display mask of FIG. 2 overlaying an adjustable graphical display of an electronic device to produce a parallax barrier light field display”)
downloading a vision screen application on the electronic device; (Tate, ¶88 reciting “embodiments may also be downloaded as a computer program product, wherein the program may be transferred from a remote computer to a requesting computer.”)
opening the vision screen application on the electronic device; (Hough, ¶71 reciting “a user of electronic device 100 starts vision correction application 140”)
entering prescription information for a first user, comprising prescription information for the first user's left eye, right eye, or both the left eye and the right eye into the vision screen application; (Hough, ¶85 reciting “In step 618, the user selects an option to input prescription”. ¶86 reciting “In step 620, a prescription input screen is presented to the user. This screen includes data entry fields for each of the prescription information settings. ” ¶87 reciting “a left eye prescription input screen may be presented to the user first, followed by a right eye prescription input screen. ”)
entering prescription information for a second user comprising, prescription information for the second user's left eye, a right eye, or both the left eye and the right eye into the vision screen application; 
saving the prescription information by placing an identifier, wherein the identified for the first user will be different from the identifier for the second user; 
(Hough, ¶31 disclosing a network-enabled vision correction method to implement vision correction on a plurality of electronic device, and reciting “storing on a remote server a respective user profile for each of a plurality of registered users, and storing in association therewith at least one designated vision correction parameter corresponding with a respective reduced visual acuity for each of said registered user and a respective digital user identifier usable in remotely identifying each of said registered users;”)
selecting prescription information for the first user if the first user uses the electronic device or selecting prescription information for the second user if the second user uses the electronic device; (¶31 reciting “receiving at an application server over the network a given digital user identifier from a given registered user operating any given one of the remote electronic devices; the application server: identifying said given registered user against a corresponding stored user profile as a function of said given digital user identifier; retrieving said at least one designated vision correction parameter stored in association therewith;”) and 
using the electronic device, such that contents on the electronic device screen displayed at a resolution according to either the first user's prescription for eye glasses or the second user's prescription for eye glasses.( Pais, ¶72 teaching a change to the display resolution as a vision correcting, and reciting “If the distance is below the minimum distance threshold, then the method 1008 may determine 1116 that the user is exhibiting symptoms of presbyopia. In this case, the user may not outwardly exhibit symptoms of presbyopia but the distance between the user and the electronic device is small enough that it can be assumed that the user has presbyopia and that vision correction, e.g., a change to the display resolution and/or magnification, is warranted.”
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the automatic vision correction method (taught by Hough in view of Tate) to include resolution charge for vision correction (taught by Pais) according to the users prescription for eye glasses (taught by Hough). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.)

Regarding Claim 16, Hough in view of Tate and Pais discloses The method of claim 15, wherein the electronic device may be a smartphone. (Hough, ¶30 reciting “said electronic devices comprises any one or more of cellular telephones, smartphones”)

Regarding Claim 17, Hough in view of Tate and Pais discloses The method of claim 15, wherein the vision screen is a screen installed separately on the electronic device before use. (Hough, ¶39 reciting “an assembly of the graphical display mask of FIG. 2 overlaying an adjustable graphical display of an electronic device to produce a parallax barrier light field display”)

Regarding Claim 19, Hough in view of Tate and Pais discloses The method of claim 15, wherein the electronic device is used by either the first user or the second user at a time. (Pais, ¶31. The first and second use are registered users taught by Pais in ¶31)

Regarding Claim 20, Hough in view of Tate and Pais discloses The method of claim 15, wherein the vision screen automatically adjusts the resolution of the electronic device screen as per the user's eye prescription. (See Claim 15 for detailed analysis.)

Regarding Claim 5, Hough in view of Tate discloses The vision screen system of claim 1.
However, Hough in view of Tate does not explicitly disclose wherein the vision screen automatically adjusts the resolution of the electronic device screen as per the user's eye prescription.
It is well known in the art that resolution change is sometimes necessary for vision correction. In addition, Pais teaches “If the distance is below the minimum distance threshold, then the method 1008 may determine 1116 that the user is exhibiting symptoms of presbyopia. In this case, the user may not outwardly exhibit symptoms of presbyopia but the distance between the user and the electronic device is small enough that it can be assumed that the user has presbyopia and that vision correction, e.g., a change to the display resolution and/or magnification, is warranted.” (¶72).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the automatic vision correction method (taught by Hough in view of Tate) to include resolution charge for vision correction (taught by Pais) according to the users prescription for eye glasses (taught by Hough). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hough et al. (US 20200192561 A1), and in view of Tate et al. (US 20150185503 A1), and further in view of Ferris (US 20130027384 A1).

Regarding Claim 6, Hough in view of Tate discloses The vision screen system of claim 1.
Hough shows the vision screen in Fig. 3. However, Hough in view of Tate does not explicitly disclose wherein the vision screen comprises at least four sides bordered by curved edges. 
Ferris teaches “a display cover removably attachable to a display of a mobile device, the display cover having a predefined shape, wherein the predefined shape of the display cover provides vision correction such that a user of the mobile device is able to view information on the display of the mobile device without requiring to the viewer to wear corrective lenses to view the information on the mobile device or without requiring the user to remove corrective lenses to view the information on the mobile device.” (¶6). Further, Ferris teaches the vision correction display covers having curved sides in ¶19-20. 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the system (taught by Hough in view of Tate) to have a vision screen (such as the vision correction cover) having curved edges (taught by Ferris). The suggestions/motivations would have been to “significantly overcome such deficiencies and provide mechanisms and techniques that provide vision corrected data on a mobile device display.” (¶4), and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claim(s) 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hough in view of Tate and Pais, and further in view of Ferris (US 20130027384 A1).

Regarding Claim 14, Hough in view of Tate and Pais discloses The method of claim 13.
However, Hough in view of Tate and Pais does not explicitly disclose wherein the screen comprises at least four sides bordered by curved edges.
Ferris teaches “a display cover removably attachable to a display of a mobile device, the display cover having a predefined shape, wherein the predefined shape of the display cover provides vision correction such that a user of the mobile device is able to view information on the display of the mobile device without requiring to the viewer to wear corrective lenses to view the information on the mobile device or without requiring the user to remove corrective lenses to view the information on the mobile device.” (¶6). Further, Ferris teaches the vision correction display covers having curved sides in ¶19-20. 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the method (taught by Hough in view of Tate and Pais) to have a vision screen (such as the vision correction cover) having curved edges (taught by Ferris). The suggestions/motivations would have been to “significantly overcome such deficiencies and provide mechanisms and techniques that provide vision corrected data on a mobile device display.” (¶4), and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 18, Hough in view of Tate discloses The method of claim 17, wherein the vision screen comprises at least four sides bordered by curved edges. (See Claim 14 for detailed analysis.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611